           Case 1:18-vv-00031-UNJ Document 32 Filed 04/10/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 18-31V
                                     Filed: February 14, 2019
                                          UNPUBLISHED


    PRESCILLA LAURILLA,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Tetanus Diphtheria
    SECRETARY OF HEALTH AND                                   acellular Pertussis (Tdap) Vaccine;
    HUMAN SERVICES,                                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)
                        Respondent.


Brian L. Cinelli, Marcus & Cinelli, LLP, Williamsville, NY, for petitioner.
Jeffrey T. Sprague, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

      On January 5, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that petitioner suffered a Shoulder Injury Related to
Vaccine Administration (SIRVA) as a result of her February 24, 2015 tetanus,
diphtheria, acellular Pertussis, (“Tdap”) vaccination. Petition at 1, 14-15. The case was
assigned to the Special Processing Unit of the Office of Special Masters.




1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:18-vv-00031-UNJ Document 32 Filed 04/10/19 Page 2 of 2



      On February 12, 2019, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent indicates that he

        has reviewed the petition and medical records filed in this case, and has
        concluded that petitioner’s alleged injury is consistent with a shoulder
        injury related to vaccine administration (“SIRVA”) as defined on the
        Vaccine Injury Table. 3 Specifically, petitioner had no history of pain,
        inflammation, or dysfunction of her left shoulder; pain occurred within 48
        hours after the flu vaccine was administered; pain was limited to the
        shoulder in which the vaccine was administered; and no other condition or
        abnormality has been identified to explain petitioner’s shoulder pain. See
        42 C.F.R. §§ 100.3(a); 42 C.F.R. 100.3(c)(10). Additionally, based on the
        medical records outlined above, petitioner suffered the residual effects of
        her condition for more than six months. Therefore, based on the record as
        it now stands, petitioner has satisfied all legal prerequisites for
        compensation under the Act. See 42 U.S.C. § 300aa-13(a)(1)(B); 42
        U.S.C. § 300aa-11(c)(1)(D)(I).

Id. at 11-12.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




342 C.F.R. § 100.3(e)(1); 82 Fed. Reg. 11321 (Feb. 22, 2017) (announcing “that the effective date is
delayed until March 21, 2017”).
